Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment in the reply filed on 8/18/2022 is acknowledged, with the additional newly added Claims 187-192.  Claims 1, 4-11, 14-23, 78, and 187-192 are pending. Claims 1, 4-11, 14-23, 78, and 187-192 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn.



Claim Rejections –35 USC § 102/103


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 7, 9, 10, 187-190, and 192 are newly rejected under 35 USC § 102 (b) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Oronsky et al (WO 2013052803 A2).
Oronsky et al teach a method of treating a patient suffering from reduced blood volume, comprising administering to a patient in need thereof a blood product by injection and a therapeutic agent selected from the group consisting of an organonitro compound of Formula I, organonitro compound of Formula II, hemoglobin conjugate of Formula III, hemoglobin conjugate of Formula IV, and an erythrocyte cell that has been exposed to an organonitro compound of Formula I or II, etc. (see claim 38). The method of any one of claims 38-42, wherein the patient receives, by intravenous injection (thus a type of the claimed parenterally administering, thus claim 9 is met)), a single composition comprising blood product and the therapeutic agent (see claim 45) (thus a blood product mixed ex vivo with the therapeutic agent). Oronsky et al teach the term “blood product” means (1) the whole blood (thus claim 7 is met, thus comprises platelet rich plasma, thus claim 187 is met) or (ii) components isolated from whole [0036]. Oronsky et al teach co-administration of a nitrite reductase promoter with an inorganic nitrite salt (thus claims 188 and 189 are met, thus results in increased levels of nitride in vivo. One benefit of the combination therapy is that the nitric reductase promoter allows for generation of beneficial levels of nitric oxide (thus a therapeutic agent, thus a nitric oxide modulator) in vivo, while minimizing the amount of inorganic nitrite salt that must be administered to the patient [0064]. Oronsky et al teach an inorganic nitrite is administered at a daily dosage of from about 0.75 mg/kg to about 1 mg/kg etc. [00146] (thus at least one dose, thus claim 190 is met). Oronsky et al teach the combination therapy may involve administration of two or more of these therapeutic agents as part of separate monotherapy regimens that result in the combinations of the present invention [00147]. Exemplary isolated blood product composition comprising 35-60 erythrocyte cells (thus claim 4 is met; thus claim 5 is met), 17 ml plasma, etc. (amounts are based on a composition having a total volume of 282 ml (thus (60+17)/283, which equals to 28.3%, thus about 30%, thus 20-99.99%, thus claims 1 and 192 are met) [00301]. Oronsky et al teach the pharmaceutical composition of the present invention may be specially formulated for administration in solid or liquid form, including parenteral administration etc. [00309]. Oronsky et al teach the method of claim 1, wherein the disorder is cancer (see claim 2) (thus claim 10 is met).
          As discussed above, the cited references disclose a method of treating patient suffering from reduced blood volume, comprising administering to a patient in need thereof a blood product by injection and a therapeutic agent selected from the group consisting of an organonitro compound of Formula I, etc. Although the cited reference does not explicitly teach a blood product mixed ex vivo with the therapeutic agent, since Oronsky et al teach “wherein the patient receives, by intravenous injection, a single composition comprising blood product and the therapeutic agent (see claim 45)”, the single composition would inherently imply that a blood product mixed ex vivo with the therapeutic agent. Consequently, the claimed method appears to be anticipated by the references. 
In the alternative, even if the claimed method is not identical to the referenced method with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced method is likely to inherently possess the same characteristics of the claimed method particularly in view of the similar characteristics which they have been shown to share. Thus, the claimed method would have been obvious to those of ordinary skill in the art with the meaning of U.S.C. 103. 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the art rejection above, please note that Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ method differs and, if so, to what extent, from that of discussed references. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. 


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 7-10, 187-190, and 192 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Oronsky et al as applied to claims 1, 4, 5, 7, 9, 10, 187-190, and 192 above, and further in view of Biesel et al (US 5607830 A).
This is a new rejection necessitated by the Applicant’s amendment filed on 8/18/2022.
The teachings of Oronsky et al are set forth above and applied as before.
The teachings of Oronsky et al do not specifically teach autologous whole blood.
            Biesel et al teach there are many medical applications for such methods and apparatus. One of these fields of application is intraoperative autotransfusion, which represents a transfusion technique economizing in the use of extraneous blood and which has found wide application in the last ten years. Intraoperative auto-transfusion is a method for the retransfusion of blood collected from the operation site. Within the field of intraoperative autotransfusion so-called "whole blood transfusion methods" are able to be employed which only involve particle filtration of the collected blood, while more involved methods are the plasma separation and washing methods, which lead to a washed erythrocyte concentrate for retransfusion. The advantages of transfusion of autologous blood, that is to say blood from the patient as opposed to blood from another source (homologous blood) lie in the prevention of infectious diseases such as for example AIDS, hepatitis or others, and furthermore in the prevention of transfusion reactions owing to biological incompatibility and immune system reactions (col 1, lines 28-46).	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use autologous whole blood from Biesel et al to the method of The teachings of Oronsky et al since Biesel et al teach autologous whole blood has the advantageous of prevention of infectious diseases such as for example AIDS, hepatitis or others, and furthermore in the prevention of transfusion reactions owing to biological incompatibility and immune system reactions. Therefore, one of the ordinary skill in the art would have been motivated to use autologous whole blood transfusion from Biesel et al into the method of The teachings of Oronsky et al.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 4, 5, 7-10, and 187-192 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Oronsky et al and Biesel et al as applied to claims 1, 4, 5, 7-10, 187-190, and 192 above, and further in view of Liu et al (CN 200946766 Y).
This is a new rejection necessitated by the Applicant’s amendment filed on 8/18/2022.
The teachings of Oronsky et al and Biesel et al are set forth above and applied as before.
The combination of Oronsky et al and Biesel et al do not specifically teach irradiating the pharmaceutical composition with UV light prior to parentally administering the composition to the patient.
Liu et al teach the basic process is oxygenated by ultraviolet irradiation from blood transfusion therapy is that the patient autologous blood out of the body, then returned to the patient after the ultraviolet irradiation, oxygen treatment, ultraviolet radiation by blood, wherein the plurality of components capable of generating the series of biochemical reaction under the action of photons, red blood cell being stimulated and obviously increase the carrying capacity. thereby people discover, by ultraviolet irradiation of oxygen part of molecular oxygen into atomic oxygen and ozone, when they are dissolved in the blood of human body, blood oxygen saturation of human body evidently improved (see Abstract).
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to irradiate the composition with UV light prior to the administration since Liu et al teach ultraviolet radiation of blood could stimulate red blood cells and thus increase its carrying capacity. Therefore, one of the ordinary skill in the art would have been motivated to irradiate the composition with UV light from Liu et al into the method of Oronsky et al.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655